Citation Nr: 0937809	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  06-37 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Friend


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The Veteran had active service 
from February 1944 to July 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2006 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The Veteran requested a hearing before a decision review 
officer (DRO) in connection with this case.  The hearing was 
scheduled and held in November 2007.  The Veteran testified 
at that time and the hearing transcript is of record.  The 
Veteran also requested a Travel Board hearing.  The hearing 
was scheduled and subsequently held in November 2008.  The 
Veteran and his friend testified before the undersigned 
Acting Veterans Law Judge (AVLJ) and the hearing transcript 
is of record.

The Veteran's claim was previously remanded in December 2008 
for additional evidentiary development.  The required 
development was completed and the Veteran's claim is before 
the Board for final appellate consideration.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during his 
active military service.

2.  The Veteran's bilateral hearing loss is related to his 
active military service.  





CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss are met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran in this case contends that his bilateral hearing 
loss is related to service.  In particular, the Veteran 
asserts that he sustained bilateral hearing loss during boot 
camp as a result of time spent on the firing range without 
hearing protection.  Following completion of boot camp, the 
Veteran stated that he was assigned as a crew member to a 
transport plane, but that the plane was poorly insulated and 
noisy. The Veteran also reported that he experienced hearing 
loss continuously since his discharge from service.

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).  Establishing service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2008). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  
According to 38 C.F.R. § 3.309(a) (2008), service connection 
for certain disabilities, including organic diseases of the 
nervous system, may be granted on a presumptive basis if 
manifested to a compensable degree within one year after 
separation from service.

The absence of documented hearing loss while in service is 
not fatal to a claim for service connection.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  When the Veteran does 
not meet the regulatory requirements for a disability at 
separation, he can still establish service connection by 
submitting evidence that a current disability is causally 
related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-
160 (1993).  

Under 38 C.F.R. § 3.385 (2008), for the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 

Service treatment records (STRs) associated with the claims 
file are negative for a bilateral hearing loss disability as 
contemplated by 38 C.F.R. § 3.385.  There is also no evidence 
of bilateral hearing loss within one year after discharge 
from service.

The first pertinent post-service evidence of record is dated 
February 2005.  The Veteran was afforded a private 
audiological examination at that time.  The results of the 
audiometric testing were revealed to show bilateral 
sensorineural hearing loss.  According to the examiner, the 
Veteran indicated that he had a hearing impairment which 
started in 1945 while in service.  See February 2006 
statement from L. Dorsey, BC-HIS.

The Veteran underwent another private audiological 
examination in August 2006.  The results of the audiometric 
testing were revealed to show severe bilateral sensorineural 
hearing loss with poor discrimination scores (i.e., 52 
percent - right ear; 68 percent - left ear).  According to 
the examiner, the Veteran indicated that he had a hearing 
loss which began in service and got progressively worse.  See 
August 2006 statement from C. St. Charles, M.D., F.A.C.S.
The Veteran's sister submitted a statement in support of the 
current claim dated November 2006.  She stated that the 
Veteran had no hearing problems prior to service and had no 
post-service occupational noise exposure.  According to his 
sister, however, the Veteran occasionally went hunting.  The 
Veteran's sister also indicated that the Veteran was found to 
have "nerve damage" in his ears "in the late '40s," and 
that his hearing deteriorated significantly over the 
intervening years. 

VA administered a Compensation and Pension (C&P) audiology 
examination in July 2007.  The Veteran expressed the opinion 
that his hearing loss was related to noise exposure on the 
artillery range during boot camp and the result of exposure 
to jet aircraft noise thereafter.  The audiological 
examination yielded the following puretone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
85
90
95
LEFT
30
60
75
80
85
 
Speech recognition scores using the Maryland CNC word lists 
were 34 percent in the right ear and 60 percent in the left 
ear.  The VA audiologist noted that the puretone audiometry 
results in the right ear indicated moderate sloping to 
profound sensorineural hearing loss from 500 - 4000 Hz with 
poor speech discrimination scores.  A mild sloping to severe 
sensorineural hearing loss from 500 - 4000 Hz with poor 
speech discrimination scores was found in the left ear.

The audiologist concluded that it "was less likely as not 
(less than 50/50 probability)" that the Veteran's hearing 
loss was the result of his in-service noise exposure.  In 
support of this contention, the examiner noted that the first 
evidence of audiometric testing was approximately 60 years 
after discharge from service.  The examiner also pointed out 
that the Veteran had a post-service history of recreational 
noise exposure (e.g., hunting and woodworking) and that these 
activities were done without the benefit of hearing 
protection.  Furthermore, the examiner noted that the Veteran 
worked after discharge from service as a chemist, and that 
exposure to certain chemicals can have potentially ototoxic 
effects.

Also associated with the claims file is a statement from 
W.T., a service buddy, dated November 2007.  According to 
W.T. he and the Veteran "flew in the Pacific" together.  
W.T. also indicated that he subsequently developed a hearing 
problem in his left ear and "had to give up flying for this 
reason."

The Veteran testified before a DRO in November 2007 in 
support of the current claim.  In particular, the Veteran 
indicated that he worked on a "black transportation 
squadron" in service, hauling cargo, mail, and people in an 
airplane.  See hearing transcript, pp. 4-5.  The Veteran also 
reported in-service noise exposure during a three-week period 
of training on the rifle range.  Id. at pp. 6-7.  The Veteran 
denied using hearing protection, except for "medicinal 
cotton."  He also testified that the onset of his hearing 
impairment was in the early 1950s and was confirmed by a 
private ear, nose, and throat examiner.  However, the Veteran 
also stated that he no longer had copies of these records and 
that they were destroyed in a house fire. 

The Veteran also testified before the undersigned AVLJ in 
November 2008.  The Veteran indicated that his hearing 
impairment began in service after spending three weeks on the 
rifle range during boot camp.  See hearing transcript, p. 4.  
Thereafter, the Veteran was assigned to a marine transport 
squadron.  He first worked in the engineering office where he 
was subjected to aircraft engine noise.  Later, he delivered 
mail and cargo aboard aircraft while stationed in Hawaii.  
Id.  The Veteran also testified that he had difficulty 
hearing since discharge from service.  In particular, the 
Veteran had trouble hearing the television and hearing at 
church or during lectures, but he denied any significant 
post-service noise exposure.

The Veteran was afforded another VA C&P audiology examination 
in May 2009.  At the time of the examination, the Veteran 
reported subjective complaints of bilateral hearing loss, 
with particular difficulty understanding conversational 
speech. The audiological examination yielded the following 
puretone thresholds, in decibels:



HERTZ



500
1000
2000
3000
4000
RIGHT
90
75
90
95
100
LEFT
45
75
85 
90
90
 
Speech recognition scores using the Maryland CNC word lists 
were 48 percent in the right ear and 76 percent in the left 
ear.  The audiologist noted that the puretone audiometry 
results showed bilateral sensorineural hearing loss.  The 
examiner also concluded that the Veteran's bilateral hearing 
loss was "at least as likely as not" the result of his 
active military duty.  For reasons unknown to the Board, an 
addendum to this opinion was requested and subsequently 
associated with the claims file in June 2009.  In the 
addendum, the same audiologist indicated that he could not 
resolve the Veteran's claim without resorting to mere 
speculation.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the Veteran.

Here, the competent evidence of record enables a finding that 
the Veteran's currently diagnosed bilateral hearing loss was 
incurred in active service because the medical evidence is in 
relative equipoise.  The Board acknowledges that there are 
two competing medical opinions in this instance offering 
different conclusions as to whether the Veteran's currently 
diagnosed bilateral hearing loss is related to service.  
Specifically, the July 2007 VA C&P audiologist found it 
"less likely as not" that the Veteran's hearing loss 
disability was the result of his in-service noise exposure, 
while the May 2009 VA C&P audiologist found that the 
Veteran's bilateral hearing loss disability was "at least as 
likely as not" the result of his active military duty.

Resolving all doubt in the Veteran's favor, the Board finds 
that service connection for bilateral hearing loss is 
granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.    

In reaching these conclusions, the Board has applied the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed. 


ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


